       Case 8-18-77301-las            Doc 11      Filed 11/13/18    Entered 11/13/18 11:20:10



LaMonica Herbst & Maniscalco, LLP
3305 Jerusalem Avenue
Wantagh, NY 11793
(516) 826-6500
Salvatore LaMonica, Esq.

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
In re:
                                                                   Chapter 7
WILLIAMS SPECIALIZED, INC.                                         Case No.: 18-77301 (LAS)

                           Debtor.
-------------------------------------------------------------X

                      STATEMENT PURSUANT TO LOCAL RULE 2016-1

        The undersigned pursuant to Local Rule 2016-1 states that:

      (1)        The undersigned is the attorney for the above-captioned debtor in this case.

      (2)        The compensation paid by the debtor to the undersigned as follows:

        (a)      a retainer for legal services rendered or to be rendered in contemplation of and
                 in connection with this case;                          $7,000.00
        (b)      prior to filing this statement, the debtor has;        $7,000.00
        (c)      prior to filing this statement, the debtor has paid the $335.00
                 filing fee in this case.

      (3)        The services rendered or to be rendered include the following:

        (a)      analysis of the financial situation, and rendering advice and assistance to the debtor
                 in determining whether to file a petition under Chapter 7 of Title 11 of the United
                 States Code;

        (b)      preparation and filing of the petition, schedules, statement of affairs, and other
                 documents required by the Court, other than the representation in contested matters
                 of whatever kind or nature; and

        (c)      representation of the debtor at the meeting of creditors and in appearances before
                 the Court relating to the §341 meeting of the creditors.

     (4)      The source of the payment made by the Debtor to the undersigned was paid by Michael
Williams, President of the Debtor.

      (5)        The undersigned has received no transfer, assignment or pledge of property.
      Case 8-18-77301-las      Doc 11     Filed 11/13/18    Entered 11/13/18 11:20:10




      (6)    The undersigned has not shared or agreed to share with any other entity, other than
with members of the undersigned’s law firm any compensation paid or to be paid.

Dated: November 13, 2018                    Respectfully Submitted:

                                            s/ Salvatore LaMonica, Attorney for the Debtor
                                            Salvatore LaMonica, Esq.
                                            LaMonica Herbst & Maniscalco, LLP
                                            3305 Jerusalem Avenue, Suite 201
                                            Wantagh, NY 11793
                                            (516) 826-6500
